Citation Nr: 0700971	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  03-35 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to additional compensation for a dependent 
spouse from September 1, 1997, to July 31, 2002, for the 
purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran had active service from July 1951 to July 1955.  
He died in September 2002 at the age of 72.  The appellant is 
his surviving spouse.

This claim is on appeal from the above Department of Veterans 
Affairs (VA) Regional Office (RO).

The Board has granted the appellant's motion to advance her 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.099(c) (2006).

The appellant's claims were previously before the Board, and 
were remanded in July 2006.  Since all directed evidentiary 
development was completed, the appellant's claims are 
properly before the Board at this time.


FINDINGS OF FACT

1.  According to the official certificate of death, the 
veteran's death in September 2002 was caused by cardiac 
arrest and arterial sclerotic heart disease.

2.  At the time of his death, the veteran was service 
connected for herniated nucleus pulposus, rated as 40 percent 
disabling.

3.  Neither cardiac arrest, arterial sclerotic heart disease, 
or any other cardiovascular disease was present during 
service, nor was any such disorder manifested until many 
years after the veteran's discharge in 1955, and no such 
disorder was causally related to his herniated nucleus 
pulposus.

4.  The claim for service connection for the cause of the 
veteran's death is not supported by competent medical 
evidence demonstrating a causal relationship between his 
military service, or any disability related thereto, and his 
death.

5.  The veteran married the appellant on August 23, 1952.

6.  In August 1997, the RO increased the veteran's combined 
rating to 40 percent, and informed the veteran that he might 
be entitled to a greater monthly benefit if he had qualifying 
dependents; the RO received no response to that notice, and 
therefore, did not receive the information needed for VA to 
award an additional amount of compensation for dependents.

7.  The veteran initiated a claim for the addition of his 
spouse as a dependent on July 31, 2002.

8.  The first day of the month following the date the written 
claim for additional compensation benefits based on a 
dependent spouse was received is August 1, 2002.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death, nor may incurrence in service be presumed for any 
disease which caused or contributed to cause death.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2006).

2.  An effective date prior to July 31, 2002, with the date 
of commencement of payment on August 1, 2002, for additional 
compensation benefits because of the veteran's dependent 
spouse, for accrued benefit purposes, is not warranted.  38 
U.S.C.A. §§ 1115, 5101, 5110 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.31, 3.204, 3.216, 3.401 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  The U.S. 
Court of Appeals for Veterans Claims has held that, if VCAA 
notice is provided after the initial decision, such a timing 
error can be cured by subsequent readjudication of the claim, 
as in a Statement of the Case (SOC) or Supplemental SOC.  
Mayfield v. Nicholson, No. 02-1077 (Vet. App. Dec. 21, 2006).

In the present case, proper VCAA notice was provided to the 
appellant after the initial adjudication of her claims.  
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of her claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

In an October 2006 letter, the RO informed the appellant of 
its duty to assist her in substantiating her claims under the 
VCAA, and the effect of this duty upon her claims.  Moreover, 
it appears that all obtainable evidence identified by the 
appellant relative to her claims has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as effective date, the Board 
finds no prejudice to the appellant in proceeding with the 
present decision.  Since the claims for compensation are 
being denied, such matters are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Service Connection for Cause of Death

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service in wartime or 
peacetime.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303 (2006).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a) (2006).  
The issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  Id.  The service connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).

In addition, service connection may be granted for a chronic 
disease (which might include heart disease and stroke) if 
manifested to a compensable degree within one year following 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.307, 3.309 (2006).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).  If the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  38 C.F.R. § 3.312(c)(3).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

The veteran's death certificate, dated in September 2002, 
lists the immediate causes of his death as cardiac arrest and 
arteriosclerotic heart disease.

A review of the veteran's service medical records shows no 
treatment or complaints of cardiac symptoms.

A November 1997 RO rating decision shows the veteran was in 
receipt of an award of service connection for a herniated 
nucleus pulposus.  At that time, the disability rating was 
increased from 20 to 40 percent.

Post-service, the first medical evidence of record showing 
treatment for a heart disorder is dated in June 2001.  VA 
outpatient and emergency care records dated from June 2001 to 
September 2002 show the veteran had a history of coronary 
artery disease.  He underwent a coronary artery bypass in 
1990.  The treatment records also noted the veteran had a 
medical history of a cerebrovascular accident in 1986.

Private treatment records dated from February 2002 to 
September 2002 show the veteran was under care for adult 
onset diabetes and severe cardiac disease.  It was also noted 
he had severe degenerative disc disease and had previously 
undergone a laminectomy.  An August 2002 private treatment 
record shows the veteran underwent a left lower leg and foot 
amputation due to gangrene and calcific atherosclerosis.

In an April 2003 written statement, D.M. indicated that he 
was the veteran's physician for adult onset diabetes.  The 
veteran had necrosis of the great toe for some months prior 
to July 2002.  As a result, Dr. M performed an amputation of 
the left foot.  Dr. M indicated that any relationship between 
the veteran's condition and his herniated nucleus pulposus 
was secondary, rather than primary.  The back problem had 
resulted in some reduced activity level, which in turn 
induced the onset of the veteran's diabetes and arterial 
sclerotic vascular disease.  The primary relationship was 
difficult to demonstrate.

In August 2006, the RO sent the veteran's claims file to a VA 
physician for review.  The veteran was service-connected for 
a spinal disorder, which was evaluated as 40 percent 
disabling at the time of his death.  He had injured his spine 
in service and received treatment throughout his military 
duty.  He had undergone a laminectomy in 1960.  Most 
recently, the veteran had been treated beginning in February 
2002 for back and left leg pain.

With regard to his heart, the reviewr noted that veteran had 
a significant history of coronary artery disease.  He had 
bypass surgery in 1990, and suffered a myocardial infarction 
in 1995.  Beginning in 2001, the veteran was treated for 
recurrent angina and ischema.  The veteran had a history of 
hypercholesterolemia, as noted in October 1960.  He also had 
a history of obesity, as noted on his July 1951 service 
examination.  Overall, there was no significant change in his 
weight from service to the date of the veteran's death.  He 
had also smoked cigarettes for 26 years before quitting in 
1985.  He was first diagnosed with diabetes in 1985.  The 
veteran was also treated for hypertension.  However, there is 
no notation of this diagnosis.

The VA physician first addressed whether the veteran's 
arterial sclerotic heart disease was incurred in or 
aggravated by service.  He noted that the veteran was also 
shown to be slightly obese or husky.  His weight stayed 
largely the same throughout his military career and his post-
service life.  He had a high cholesterol result in 1960, 
which is a risk factor for coronary artery disease.  However, 
the physician did not find any prior high cholesterol 
readings.  The veteran's other risk factors developed post-
service, including his diabetes, stroke, and  peripheral 
vascular disease.  The physician also calculated that the 
veteran began smoking in 1959, after his military service.  
Therefore, as to his arterial sclerotic heart disease, it was 
the examiner's opinion that it was not at least as likely as 
not that it was incurred in or aggravated by service.

With regard to whether the veteran's service-connected 
herniated nucleus pulposus disability contributed 
substantially or materially to his death, the examiner noted 
that the veteran was shown to have suffered an injury in 
service and had left lower extremity weakness.  However, a 
February 2002 clinical notation from Dr. M indicated that the 
veteran was without symptoms for about 35 years.  He noted 
that the veteran only began having minor symptoms two to 
three years prior to that visit in 2002.  The VA physician 
concluded that, at the time of the veteran's diabetes 
diagnosis in 1985, he would have been in a symptom-free 
period and relatively active, since no records showed the 
veteran had a weight gain.  Therefore, the physician could 
not see how the service-connected disability led to 
inactivity, which caused the veteran's diabetes.  In 
addition, the veteran had other risk factors unassociated 
with his diabetes.  Therefore, the physician found that the 
veteran's diabetes was not caused by his herniated nucleus 
pulposus.  In addition, he found that his coronary artery 
disease had multiple etiologic factors, which were not caused 
by the veteran's service-connected disability or its 
residuals.

The veteran's military records show no evidence that he was 
treated for any heart disorder while in service.  Upon 
separation, his examination was normal.  In addition, the 
medical evidence of record appears to show that he first 
developed cardiac disorders, such as diabetes, in the 1980s, 
25 years after separation from service.  While the veteran 
was overweight in service, his weight remained the same 
throughout his life.  All of the veteran's other risk factors 
for heart disease, including diabetes, stroke, high 
cholesterol, and cigarette smoking, began after he left 
military service.  Most important, there is only one opinion 
of record regarding whether the veteran developed his heart 
disease in service.  The August 2006 VA physician thoroughly 
examined the veteran's claims file and determined that his 
heart disease was not incurred in or aggravated by service.  
There is no medical opinion showing otherwise.  Therefore, 
the Board finds that the preponderance of the evidence is 
again a finding that the veteran's arterial sclerotic heart 
disease was incurred in or aggravated by service.

The appellant has contended that the veteran's service-
connected spine disability led to inactivity on the part of 
the veteran, which then led to the heart disease that caused 
his death.  There are two medical opinions of record 
concerning the appellant's contention.  The first is the 
veteran's private physician.  He concluded that any 
relationship between the veteran's service-connected 
disability and the heart disease that caused his death was 
secondary.  The spine disorder resulted in some reduced 
activity, which induced the onset of his diabetes and heart 
disease.  The primary relationship was difficult to 
demonstrate.

The Board finds that this opinion does not provide a 
definitive conclusion, as is needed to find that service 
connection for the cause of the veteran's death is warranted.  
While this opinion appears to support the contention that the 
veteran's spine disorder is related to his death, a close 
reading shows it does not.  Dr. M's opinion did not include a 
review of the veteran's historical records, and the opinion 
is both equivocal and speculative and, at most, does little 
more than propose that it is possible the veteran's service-
connected disability was related to his death.  The examiner 
did not offer a more definitive explanation or explain the 
basis of medical causation that led to this determination.  
Such speculation is not legally sufficient to establish 
service connection.  See Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Even more important, Dr. M's opinion indicated that the two 
disorders had a secondary relationship.  There is no 
indication from his opinion that the herniated nucleus 
pulposus contributed substantially or materially to the 
veteran's death, as is required for service connection for 
cause of death.

Conversely, the Board finds that the opinion of the August 
2006 VA physician is a thoroughly detailed explanation of the 
veteran's medical history.  While the physician acknowledges 
that a spine disability could lead to reduced activity and 
eventually to diabetes, new treatment records from Dr. M 
indicate that the veteran was without symptoms for 35 years 
and only developed them recently.  Therefore, at the time 
that his diabetes manifested, the veteran was symptom-free 
with regard to his spine disability.  The physician could not 
see how the spine disability led to the diabetes.  In 
addition, while the diabetes was one factor contributing to 
the veteran's coronary disease, there are several others that 
all manifested after service and were not associated with the 
veteran's active duty.

The Board finds this opinion to be more persuasive, since the 
physician thoroughly reviewed the record and provided a 
definitive opinion and explanation.  The Board recognizes 
that the appellant believes the veteran's service-connected 
spine disability caused his death.  The appellant's sincerity 
is not in question.  However, while the appellant is 
certainly capable of providing evidence of her observance of 
the veteran's symptomatology, a layperson is generally not 
capable of opining on matters requiring medical knowledge, 
such as the etiology of a disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Consequently, while we are deeply sympathetic with the 
appellant's loss of her husband, the Board finds that the 
evidence preponderates against the claim for service 
connection for the cause of the veteran's death, the benefit-
of-the-doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

III.  Earlier Effective Date for Payment as Dependent Spouse
for Accrued Benefits Purposes

At the time of the veteran's death, he had a pending claim to 
add his wife as his dependent for VA payment purposes.  He 
had initiated this claim in July 2002.  In an August 2002 
letter, the RO informed the veteran that his spouse had been 
added as a dependent, effective from September 1, 2002.  On 
September 9, 2002, the RO received the veteran's notice of 
disagreement with the effective date assigned for the 
addition of his wife as his dependent spouse.  He believed 
the correct effective date was September 1, 1997, the date 
when his disability rating was increased from 20 percent to 
40 percent.  Therefore, the veteran had a pending claim for 
an earlier effective date to add his spouse as his dependent, 
at the time of his death.

Although his claim terminated with his death, the regulations 
set forth a procedure for a qualified survivor to carry on, 
to a limited extent, a deceased veteran's claim for VA 
benefits by submitting a timely claim for accrued benefits.  
38 U.S.C.A. § 5121; see Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  Thus, while the claim for accrued benefits is 
separate from the claim filed by the veteran prior to his 
death, the accrued benefits claim is derivative of the 
veteran's claim, and the appellant takes the veteran's claim 
as it stood on the date of his death.  See Zevalkink v. 
Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996); Jones v. West, 
146 F.3d 1296 (Fed. Cir. 1998).  Here, the appellant, the 
veteran's surviving spouse, is advancing essentially the same 
claim for an earlier effective date to add her as a dependent 
on the veteran's claim, which was pending at the time of his 
death.

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits, due and 
unpaid for a period not to exceed two years (for deaths 
before December 16, 2003), to which the veteran was entitled 
at the time of his death under existing ratings or based on 
evidence in the file at the time of the veteran's death.  38 
U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000; Pub. L. No. 108-183, 
§ 104 (2006).  Also, under 38 U.S.C.A. § 5121(c), a claim for 
accrued benefits must be filed within one year after the date 
of death.  38 U.S.C.A. § 5121(c).  In this case, the veteran 
died in September 2002, and the appellant filed her claim in 
September 2002.  Thus, a timely claim for an earlier 
effective date for an additional dependent for the purposes 
of accrued benefits has been submitted.

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An award of additional compensation for dependents 
based on the establishment of a rating in the percentage 
specified by law for that purpose shall be payable from the 
effective date of such rating, but only if proof of 
dependents is received within one year from the date of such 
rating.  38 U.S.C.A. § 5110(f).  Veterans having a 30 percent 
or more service-connected disability rating may be entitled 
to additional compensation for a spouse, dependent parents, 
or unmarried children under 18 (or under 23 if attending an 
approved school) or when prior to age 18 the child has become 
permanently incapable of self-support because of mental or 
physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

The effective date of the award of any benefit or increase by 
reason of marriage or the birth/adoption of a child shall be 
the date of that event if proof is received by VA within a 
year from the date of marriage, birth or adoption.  38 
U.S.C.A. § 5110(n).  Regarding additional compensation for 
dependents, the effective date will be the latest of the 
following dates: (1) date of claim; (2) date the dependency 
arises; (3) effective date of the qualifying disability 
rating provided evidence of dependency is received within a 
year of notification of such rating action; or (4) date of 
commencement of the veteran's award.  38 C.F.R. § 3.401(b).  
The "date of claim" for additional compensation for 
dependents is the date of the veteran's marriage or 
birth/adoption of a child, if evidence of the event is 
received within a year of the event; otherwise, the date 
notice is received of the dependent's existence, if evidence 
is received within a year of notification of such rating 
action.  38 C.F.R. § 3.401(b)(1).  The earliest date for 
commencement of payment of an additional award of 
compensation for a dependent spouse is the first day of the 
month following the effective date.  38 C.F.R. § 3.31.

A review of the file shows that the veteran's disability 
rating was increased from 20 percent to 40 percent, effective 
August 1, 1997.  Therefore, this is when his disability 
rating was eligible for additional compensation for a 
dependent.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  The 
RO needed to receive the veteran's information regarding his 
dependents within one year of the November 1997 rating 
decision to assign an effective date of August 1, 1997, for 
the addition of the veteran's spouse as a dependent.

A notice letter dated in November 1997 informed the veteran 
that he was being paid as a single veteran with no 
dependents.  The RO told him that the information regarding 
his dependents was incomplete, and he needed to fill out VA 
Form 21-686c, which was enclosed with the notice letter.

The RO received no additional correspondence from the veteran 
until a July 31, 2002, letter on which he asked that his wife 
be added as a dependent.  While the appellant later submitted 
a copy of VA Form 21-686c, dated as signed by the veteran in 
December 1997, it was not received by the RO until December 
2003.  The appellant has contended that her husband sent this 
form to the RO at the time of his previous rating decision in 
1997.  She indicated that she did not know why it was not 
received by the RO, but she was sure he sent it.  The veteran 
indicated in his July 2002 claim that he returned the form 
and performed no follow-up, assuming that there was no 
additional compensation available.

A review of the claims file shows the RO did not receive a 
claim to add the veteran's spouse as a dependent until July 
31, 2002.

Initially, the Board notes first that the effective date for 
the award of additional compensation cannot be the date of 
the veteran's marriage in 1952 or the date dependency arose, 
which also would have been the date of his marriage, because 
he did not have a disability rating in effect at that time in 
excess of 30 percent, and therefore, he was not entitled to 
additional compensation for dependents at that time.  38 
C.F.R. §§ 3.4(b)(2), 3.401(b)(1)(i), (b)(2).

The veteran became entitled to additional compensation for 
dependents on August 1, 1997, the effective date for the 
combined disability rating of 40 percent.  38 C.F.R. § 
3.4(b)(2).  While the RO asked the veteran to submit 
additional information in response to the November 1997 
notice letter, the RO did not receive such information.  
Thus, even though August 1, 1997, is the effective date of 
the qualifying disability rating under 38 C.F.R. § 
3.401(b)(1)(3), the RO did not receive from the veteran, 
within a year of notification of the rating action awarding 
the 40 percent combined rating, certain information which the 
RO needed in order to award him the additional compensation.  
In particular, the RO did not receive his wife's social 
security number.

In this regard, the Board notes that Congress amended the 
statute in 1990 to provide,

Any person who applies for or is in receipt of any 
compensation or pension benefit under laws 
administered by the Secretary shall, if requested by 
the Secretary, furnish the Secretary with the social 
security number of such person and the social 
security number of any dependent or beneficiary on 
whose behalf, or based upon whom, such person 
applies for or is in receipt of such benefit. . . . 

38 U.S.C.A. § 5101(c)(1).  VA updated its regulations in 
compliance with that amendment in March 1992.  38 C.F.R. § 
3.216.  Thus, because the veteran did not provide this 
information within one year of the November 1997 notification 
letter, the RO could not award benefits based on the August 
1, 1997, effective date of the 40 percent rating.  38 C.F.R. 
§ 3.401(b)(3).

Regarding the three possible effective dates delineated in 38 
C.F.R. § 3.401(b), the date the veteran's claim for 
additional compensation for dependents was received by the RO 
was July 31, 2002.  The veteran subsequently submitted an 
August 20, 2002 written statement, on which he provided his 
wife's social security number.  38 C.F.R. § 3.401(b)(1)(ii).  
The date that dependency arose was August 23, 1952, i.e., the 
date that the veteran married the appellant.  38 C.F.R. § 
3.401(b)(2).  The effective date when the veteran's combined 
rating was increased to at least 30 percent was August 1, 
1997.  38 C.F.R. § 3.401(b)(3).

Here, the correct effective date was July 31, 2002.  Pursuant 
to 38 C.F.R. § 3.31, the date of the commencement of payment 
of the veteran's award for additional compensation for his 
wife as a dependent was the start of the month after the 
effective date, or, in this case, August 1, 2002.  38 C.F.R. 
§ 3.401(b)(4).

Thus, the evidence is against an effective date prior to July 
31, 2002, and a date of payment commencing on August 1, 2002, 
for an award of additional compensation benefits based on a 
dependent spouse.  Accordingly, for the reasons and bases 
discussed above, the appellant's appeal must be denied on the 
basis of lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for the cause of the veteran's death is 
denied.

An effective date prior to July 31, 2002, with the date of 
commencement of payment on August 1, 2002, for additional 
compensation benefits based on a dependent spouse, for the 
purpose of accrued benefits, is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


